

Execution Version


OPERATING AGREEMENT


This Operating Agreement (the "Agreement") is entered into as of May 30th, 2008
by and among the following parties:
 
1.
Legend Media (Beijing) Consulting Co., Ltd. Legend [ex10-2pg1img1.jpg], a
company incorporated in the People's Republic of China ("PRC") with the
registered office at Room 565, Building 3, No.3 Xijing Road, Badachu High-tech
Zone, Shijingshan District, Beijing (“Party A”);

   

2.
Tianjin Yinse Lingdong Advertising Co., Ltd.Legend [ex10-2pg1img2.jpg], a
company incorporated in the PRC with the registered office at Room 04-05, Floor
11, Jinhui Square, No.189 Nanjin Road, Heping District, Tianjin (“Party B”); and

   

3.
Ju Baochun Legend [ex10-2pg1img3.jpg], a PRC citizen with ID number of
_________________; Xue Wei Legend [ex10-2pg1img4.jpg], a PRC citizen with ID
number of _________________ (collectively “Party C”).



Party A, Party B and Party C shall be collectively referred to as the “Parties”
and each as a “Party”.


WHEREAS:
(a)
Party A is a wholly foreign-owned enterprise registered;

(b)
Party B is a limited liability company and is approved by competent governmental
authorities to carry on advertising business;

(c)
Ju Baochun and Xue Wei hold 80% and 20% equity interest in Party B,
respectively;

(d)
Party A has established a business relationship with Party B and Party C by
entering into the Exclusive Technical, Operational, Business Consulting and
Services Agreement (the “TBS Agreement”);

(e)
Pursuant to the TBS Agreement, Party A agrees to provide all Services reasonably
required by Party B and Party B agrees to pay certain Service Fee (as defined in
the TBS Agreement) to Party A. However, the relevant payables have not been
fully paid yet and the daily operations of Party B will have a material effect
on its capacity to pay the payables to Party A; and

(f)
Party A, Party B and Party C have further reached this Agreement for the purpose
of securing the performance of the TBS Agreement.



NOW THEREFORE, the Parties have reached the following agreements based on the
principle of equal and mutual benefit:

1

--------------------------------------------------------------------------------




1. PROHIBITED TRANSACTIONS.
Party B shall not, and Party C shall cause Party B not to, conduct any
transactions which may have a Business Material Adverse Effect (as defined
below) on its assets, obligations, rights or operations without obtaining the
prior written consent from Party A, including, without limitation:

 
a)
the borrowing of money from any third party or the assumption of any debt;

 
b)
the sale to any third party or the acquisition from any third party of any
assets, including, without limitation, any intellectual property rights;

 
c)
the imposition of any security interests for the benefit of any third party
through collateralization of its assets;

 
d)
the assignment to any third party of the agreements entered into by it; and

 
e)
the sale, transfer and disposition of any license held by Party B.



For the purpose of this Agreement, Business Material Adverse Effect means any
material adverse effect on (i) the business, assets, condition (financial or
otherwise), or results of operations of Party B, or (ii) the ability of Party B
to perform its obligations under this Agreement in a timely manner or to
consummate the transactions contemplated by this Agreement without material
delay. In determining whether there has been a Business Material Adverse Effect,
any event, circumstance, change or effect shall be considered both individually
and together with all other events, circumstances, changes or effects and any
event, circumstance, change or effect that reasonably could be expected to
result in a Business Material Adverse Effect (individually or together with one
or more other events, circumstances, changes or effects) shall be considered a
Business Material Adverse Effect, except those acknowledged and agreed by Party
A.


2. INFORMATION RIGHTS.
To facilitate an informed decision of Party A with respect to the consent
described in this Article as well as for other operating purposes, Party B and
Party C shall provide or make available to Party A such information as is
reasonably requested by Party A or its designated person, including, without
limitation, the books and records of Party B.


3. FINANCIAL SUPERVISION.
Party B and Party C hereby jointly agree to, subsequent to the date hereof, (i)
submit the annual budget and monthly cash requirement plan of Party B to Party A
for approval, (ii) any withdrawal of fund from any bank account of Party B shall
require the joint signatures of Ju Baochun and the person designated by Party A;
and (iii) accept the corporate policies and guidance provided by Party A from
time to time in respect of the appointment and dismissal of senior management,
daily operations and management and financial administrative system of Party B.


4. PERSONNEL.

 
a)
Party B and Party C hereby jointly agree to appoint or cause to be appointed
such personnel as are recommended by Party A to be the directors, general
manager, chief financial officer, or other senior management of Party B.


2

--------------------------------------------------------------------------------




 
b)
To ensure the performance of such arrangement, Party A and Party B agree to
cause such directors and senior management to enter into employment agreements
with Party B.

 
c)
Ju Baochun hereby agrees to sign an authorization agreement upon execution of
this Agreement, by which Ju Baochun will authorize such individual nominated by
Party A to exercise, in its sole discretion, all of the voting rights as the
shareholder at Party B's shareholders’ meeting according to applicable laws and
the articles of association of Party B.



5. INDEMNITY.

 
a)
Both Party B and Party C shall jointly and severally indemnify and hold harmless
Party A from and against any loss, damage, obligation and cost arising out of
this Agreement due to the breach of this Agreement by Party B and/or Party C.

 
b)
Party A shall indemnify and hold harmless Party B and Party C from and against
any loss, damage, obligation and cost arising out of this Agreement due to the
breach of this Agreement by Party A.

 
c)
This Article 5 shall survive the termination or expiration of this Agreement
with respect to any breach occurred prior to such termination or expiration.



6. EFFECTIVE DATE AND TERM.

 
a)
This Agreement shall be executed and come into effect as of the date first set
forth above.

 
b)
The term of this Agreement is ten (10) years, unless otherwise earlier
terminated pursuant to the terms and conditions of this Agreement. Upon the
expiration, the term of this Agreement shall be renewed automatically for
another ten (10) years unless any Party provides in writing that it does not
wish to renew this Agreement.

 
c)
Party A may review this Agreement on an annual basis and, in its sole
discretion, determine whether any amendment to this Agreement is necessary or
desirable in response to the change of circumstances or business conducted by
Party B



7. TERMINATION.

 
7.1
This Agreement shall expire on the date due unless this Agreement is renewed as
set forth above.

 
7.2
Articles 4 and 6 shall survive after the termination or expiration of this
Agreement.



8. SETTLEMENT OF DISPUTES. 

 
a)
Any dispute, controversy or claim arising out of or relating to this Agreement,
or the interpretation, breach, termination or validity hereof shall be resolved
through consultation. Such consultation shall begin immediately after one Party
hereto has delivered to the other Parties hereto a written request for such
consultation. If within thirty (30) days following the date on which such notice
is given the dispute cannot be resolved, the dispute shall be submitted to
arbitration upon the request of either Party with notice to the other.


3

--------------------------------------------------------------------------------




 
b)
All disputes arising out of or in connection with this Agreement shall be
submitted to the Hong Kong International Arbitration Centre (the “HKIAC”) for
arbitration in Hong Kong, which shall be conducted in accordance with HKIAC’s
arbitration rules in effect at the time of applying for arbitration. The
language of the arbitration shall be in English. The arbitration award shall be
final and binding upon the Parties and shall be enforceable in accordance with
its terms.

 
c)
During the period when a dispute is being resolved, the Parties shall in all
other respects continue their performance of this Agreement other than the
matter(s) in dispute.



9. FORCE MAJEURE.

 
a)
Force Majeure, which includes acts of governments, acts of nature, fire,
explosion, typhoon, flood, earthquake, tide, lightning, war, means any event
that is beyond the party's reasonable control and cannot be prevented with
reasonable care. However, any shortage of credit, capital or finance shall not
be regarded as an event of Force Majeure. The affected party who is claiming to
be not liable to its failure of performing this Agreement by Force Majeure shall
inform the other party, without delay, of the alternative approaches for the
performance of this Agreement.

 
b)
In the event that the affected party is delayed in or prevented from performing
its obligations under this Agreement by Force Majeure, only within the scope of
such delay or prevention, the affected party will not be responsible for any
damage by reason of such a failure or delay of performance. The affected party
shall take appropriate means to minimize or remove the effects of Force Majeure
and attempt to resume performance of the obligations delayed or prevented by the
event of Force Majeure. After the event of Force Majeure is removed, Parties
shall agree to resume performance of this Agreement with their best efforts.



10. NOTICES.
All notices, demands or other communications given hereunder (a) shall be deemed
to have been duly given and received (i) upon personal delivery, (ii) if by
facsimile, when confirmation of its error-free transmission has been recorded by
the sender's fax machine, or (iii) the second succeeding business day after
deposit with UPS or other equivalent air courier delivery service, unless the
notice is held or retained by the customs service, in which case the date shall
be the fifth succeeding business day after such deposit and (b) must be in
writing and delivered personally, by a recognized courier service, by a
recognized overnight delivery service, by facsimile or by registered or
certified mail, postage prepaid, at the following addresses (or to the attention
of such other Person or such other address as any party may provide to the other
parties by notice in accordance with this Article):

4

--------------------------------------------------------------------------------




If to Party A, to:
Address: Room 601-602, Tower C, Baoding Center, NO.7, DongDaMoChang Street,
Chongwen District, Beijing
Facsimile No: 010-67082707
Attn: Shao Changjian
 
If to Party B or Party C, to
Address: Room 8-3-101, Guanyuan Plaza, No. 1 Cuihua Street, Xicheng District,
Beijing.
Facsimile No: 010-66126396
Attn: Ju Baochun


11. NO ASSIGNMENT.
None of the Parties may assign any of its rights or obligations under this
Agreement to any party without the prior written consent of the other Parties.


12. SEVERABILITY.
Any provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that any other provision of
this Agreement invalid or unenforceable in any other jurisdiction.


13. GOVERNING LAW.
This Agreement shall be governed by and construed in accordance with the PRC
laws.


14. LANGUAGE.
This Agreement is executed in both English and Chinese, with equal validity and
legal effect. Each Party acknowledges that it has reviewed both versions and
that they are substantially the same in all material respects.


15. NO THIRD PARTY BENEFICIARY.
This agreement shall only be binding upon the parties hereto and their
respective permitted successors and transferees, without giving any beneficiary
right to any third party.


16. HEADINGS.
The captions, titles and headings included in this Agreement are for convenience
only, and do not affect this Agreement’s construction or interpretation.
 
5

--------------------------------------------------------------------------------



[SIGNATURE PAGES FOLLOW]

6

--------------------------------------------------------------------------------



IN WITNESS THEREOF the Parties hereto have caused this Agreement to be duly
executed on their behalf by a duly authorized representative as of the date
first set forth above.


PARTY A
LEGEND MEDIA (BEIJING) CONSULTING CO., LTD.
(chop)
Signature:
/s/ WILLIAM WEI LEE
Name: WILLIAM WEI LEE
Title: LEGAL REPRESENTATIVE

 
PARTY B
TIANJIN YINSE LINGDONG ADVERTISING CO., LTD.
(chop)
Signature:
/s/ JU BAOCHUN
Name: JU BAOCHUN Legend [ex10-2pg7img1.jpg]
Title: LEGAL REPRESENTATIVE

 
PARTY C
 
Signature:
/s/ JU BAOCHUN
Name: JU BAOCHUN Legend [ex10-2pg7img2.jpg]
   
Signature:
/s/ XUE WEI
Name: XUE WEI Legend [ex10-2pg7img3.jpg]

 
[SIGNATURE PAGE OF THE OPERATING AGREEMENT]

7

--------------------------------------------------------------------------------


 